UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6765


TIMOTHY KINNARD WILLIAMS,

                 Petitioner - Appellant,

          v.

BUTCH JACKSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cv-00869-TDS-PTS)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Kinnard Williams,       Appellant Pro Se.          Clarence Joe
DelForge, III, Assistant        Attorney General,        Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy Kinnard Williams seeks to appeal the district

court’s order denying his motion for clarification, arising from

the   court’s     adoption        of   the    magistrate       judge’s    report      and

recommendation      and    dismissal         of    his   28   U.S.C.   § 2254    (2006)

petition for a writ of habeas corpus.                    We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on November 24, 2009.            The notice of appeal was filed on May 20,

2010.    Because Williams failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal   contentions          are   adequately     presented      in   the

materials      before     the    court   and       argument    would     not    aid   the

decisional process.

                                                                               DISMISSED

                                              2